DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, lines 6-7 recite: “… wherein the second bonding layer; and…” It appears that this clause abruptly ends and properties of the second bonding layer are not further described. Independent claim 11 has the same deficiency, and claims 2-10 and 12-19 are rejected as depending from independent claims 1 and 11, respectively.  
Claim 6 recites the limitation "the at least one input circuit" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 contains the same deficiencies as claim 6 and is similarly rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 18, respectively, of U.S. Patent No. 11,438,540 (the ’540 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in every aspect than the patented claims and are, therefore, an obvious variant thereof. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,438,540 (the ’540 patent) in view of Hsu (US 2014/0263959). Claim 11 of the instant application is broader in every aspect than claim 14 of the ’540 patent except for the recitation of an optical system. Hsu discloses an electronic device (image sensor, see paragraph 0016 of Hsu) comprising an optical system (see microlenses, paragraph 0055 of Hsu). It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the teaching of Hsu with the imaging apparatus of claim 14 of the ’540 patent in order to focus light into the photosensitive regions to improve light sensitivity of the imaging apparatus. 
Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 19, respectively, of U.S. Patent No. 10,321,079 (the ’079 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in every aspect than the patented claims and are, therefore, an obvious variant thereof. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,321,079 (the ’079 patent) in view of Hsu (US 2014/0263959). Claim 11 of the instant application is broader in every aspect than claim 3 of the ’079 patent except for the recitation of an optical system. Hsu discloses an electronic device (image sensor, see paragraph 0016 of Hsu) comprising an optical system (see microlenses, paragraph 0055 of Hsu). It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the teaching of Hsu with the imaging apparatus of claim 3 of the ’079 patent in order to focus light into the photosensitive regions to improve light sensitivity of the imaging apparatus. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 11, 13-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 2014/0263959 A1).

Claim 1, Hsu teaches a solid-state imaging apparatus (MOS imaging sensor; see paragraph 0017 and Fig. 2), comprising: 
a first substrate (die substrate 302; paragraph 0036) including a pixel layer and a first wiring layer electrically connected to one another (see layer comprising photosensitive regions 504 connected to conductive lines 708 and vias 712; paragraph 0036 and Fig. 7-8), the pixel layer including a pixel array unit with pixels for performing photoelectric conversion (photodiodes 114 comprised of photosensitive regions 504; paragraph 0034), wherein the first substrate includes a first bonding layer (layer 704d containing bonding pads 204, 714; see Fig. 8 and paragraph 0036);
a second substrate (die substrate 802; paragraph 0037) including a second wiring layer (see metal lines 818 and vias 820; paragraph 0037 and Fig. 8) including at least one output circuit to output pixel signals from the pixels (output signal 1216 may be transmitted by the processing and output circuits 1204 to an external device 1200 through a connector 1208; paragraph 0063 and Fig. 13) and a second bonding layer (see layer of substrate 800 to bond with substrate 700 in Fig. 8), wherein the second bonding layer; and
a first terminal (mounting pad 1306; Fig. 13) to electrically connect the at least one output circuit to an external device (see Fig. 13 and paragraph 0063), wherein, 
in the first substrate, at least part of a drive unit (bond pads 204 connecting to the vertical access circuit 216 via bond pads 206; paragraph 0024 and Fig. 2) to drive the pixels is formed around the pixel array unit as a pixel peripheral circuit region (see bond pads 204 in Figs. 2, 3), and 
wherein the at least one output circuit is a plurality of output circuits (processing and output circuits 1204 and circuit components of control circuit die 800; paragraph 0063), part of the plurality of output circuits being disposed on a side of the pixel peripheral circuit region furthest from a light-incident side of the first substrate (see control circuit transistors 804 disposed furthest from the light-incident side of substrate 700; Fig. 8).

Claim 3, Hsu further teaches wherein the at least one output circuit is disposed in a line (see processing/output circuit 1204 disposed in a line in a layer of control circuit die 800 in Fig. 13).

Claim 4, Hsu further teaches wherein the at least one output circuit is integrated with the first terminal for signal output (“output signal 1216 may be transmitted by the processing and output circuits 1204 to an external device 1200 through a connector 1208;” paragraph 0062 and Fig. 13).

Claim 5, Hsu further teaches the second wiring layer includes at least one input circuit to receive a predetermined signal from the external device (“input signal 1210 may enter the control circuit die 800 from an external device 1200 through a connector 1208;” paragraph 0063 and Fig. 13), and wherein the at least one input circuit is electrically connected to a second terminal (see Fig. 13).

Claim 6, Hsu further teaches wherein, in the first substrate, at least part of a drive unit to drive the pixels is formed around the pixel array unit as a pixel peripheral circuit region (see bond pads 204 formed in the periphery of the pixel array 100; see Fig. 3), and wherein the at least one input circuit is a plurality of input circuits (see readout/access circuits 1202; Fig. 13), part of the plurality of input circuits being disposed on a side of the pixel peripheral circuit region furthest from the light-incident side of the first substrate (see readout/access circuits 1202 connected to mounting pads 1306 disposed on the control circuit die 800 at a region furthest from the light-incident side of sensor die 700; Fig. 13).

Claim 7, Hsu further teaches wherein the second substrate includes a signal processing circuit region (see signal processing/output circuits 1204; Fig. 13).

Claims 11 and 3-7 are analyzed and rejected as an electronic device (image sensor, see paragraph 0016 of Hsu) comprising an optical system (see microlenses, paragraph 0055 of Hsu); comprising the solid-state imaging apparatus of claims 1 and 13-17, respectively.

Claim 20, Hsu teaches a manufacturing method of a solid-state imaging apparatus (see Figs. 5-10 of intermediate steps of production of the MOS imaging sensor of Fig. 1), the manufacturing method comprising:
bonding a first structure to a second structure (“Various bonding techniques may be employed to achieve bonding between the sensor die 700 and the control circuit die 800;” paragraph 0039), the first structure including a pixel array unit in which pixels that perform photoelectric conversion are two-dimensionally arranged (sensor die 700 comprises pixel array 100; paragraph 0023 and Fig. 2), the second structure including an output circuit to output pixel signals from the pixels to an external device (control circuit die 800 comprises output circuits 1204 to output pixel signals to external device 1200; paragraph 0063 and Fig. 13), the output circuit being on a side of the pixel array unit furthest from a light-incident side forming a terminal that is electrically connected to the output circuit (mounting pads 1306 of output circuits 1204 are formed furthest from a light-incident side of the device; see Fig. 13), the terminal being connectable to the external device at a position at a side of the pixel array unit furthest from the light-incident side of the first structure (external device 1200 is connected to mounting pads 1306 furthest from the light-incident side of the sensor die 700).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Shizukuishi (US 2014/0334601 A1, hereinafter Shizukuishi ’601).

Claim 8, Hsu teaches the solid-state imaging apparatus according to claim 1, wherein the at least one output circuit is provided a terminal (Fig. 13), but is silent regarding wherein the terminal is a group of first terminals.
Shizukuishi ’601 teaches a stacked MOS sensor 100 comprising a first semiconductor chip 110 stacked on a second semiconductor chip 120 (paragraph 0076) and output circuits (output buffer circuits; 0069) provided with a plurality of external input and output terminals 19 (paragraph 0076 and Fig. 2a). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the teaching of Shizukuishi ’601 with that of Hsu in order to improve the manufacturing process of the second substrate on which the input and output terminals are formed (see paragraph 0077 of Shizukuishi ’601). 

Claim 18 is analyzed and rejected as an electronic device (image sensor, see paragraph 0016 of Hsu) comprising an optical system (see microlenses, paragraph 0055 of Hsu); comprising the solid-state imaging apparatus of claim 8.

Claim(s) 2, 9, 10, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Shizukuishi (US 2014/0240566 A1, hereinafter Shizukuishi ’566).

Claim 2, Hsu teaches the solid-state imaging apparatus according to claim 1, but is silent regarding wherein each of the plurality of output circuits has a corresponding first terminal electrically connected thereto.
Shizukuishi ’566 teaches a stacked image sensor (paragraph 0089) comprising a first semiconductor chip 110 stacked on a second semiconductor chip 120 (paragraph 0089 and Fig. 2a) wherein each of a plurality of output circuits (output buffer circuits 10; paragraph 0089 and Fig. 2c) has a corresponding first terminal electrically connected thereto (external input and output terminals 23 are connected to circuits 10 in the second semiconductor surface; paragraph 0096 and Fig. 3b).
It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the teaching of Shizukuishi ’566 with that of Hsu in order to allow the MOS sensor to take on different shapes, for example a polygon or circle (see paragraph 0030 and 0131 of Shizukuishi ’566). 

Claim 9, Hsu teaches the solid-state imaging apparatus according to claim 1, but is silent regarding wherein the at least one output circuit is provided around one side of the second substrate. 
Shizukuishi ’566 teaches a stacked image sensor (paragraph 0089) comprising a first semiconductor chip 110 stacked on a second semiconductor chip 120 (paragraph 0089 and Fig. 2a) wherein at least one output circuit is provided around one side of the second substrate (output circuits 10 formed along the bottom side of second semiconductor chip 120 in the embodiment of Fig. 2c).

Claim 10, Shizukuishi ’566 further teaches wherein the at least one output circuit is provided around more than one side of the second substrate (see output circuits 10 formed along the rightmost and bottom sides of second semiconductor chip 120 in the embodiment of Fig. 4b).

Claims 12 and 19 are analyzed and rejected as an electronic device (image sensor, see paragraph 0016 of Hsu) comprising an optical system (see microlenses, paragraph 0055 of Hsu); comprising the solid-state imaging apparatus of claims 2 and 9, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696